MEMORANDUM
GILES, District Judge.
Defendant moves to join plaintiff’s employer as a third-party defendant for purposes of comparing negligence. Whether Pennsylvania law allows such joinder is a matter of some controversy. I agree with those opinions holding that joinder is improper. See Halpin v. Duomatic Electronics Corp., C.A. No. 80-1944 (E.D.Pa. July 2, 1981) (Poliak, J.); Binkley v. A & M Machinery Co., C.A. No. 80-1006 (E.D.Pa. May 27, 1981) (Fullam, J.); Tookmanian v. Safe Harbor Water Power Corp., 505 F.Supp. 920 (E.D.Pa.1981) (Troutman, J.); Lawless v. Central Engineering Co., 502 F.Supp. 308 (E.D.Pa.1980) (Newcomer, J.); Schwarzl v. Philadelphia Gas Works, 16 Pa.D. & C.3d 694 (C.P.1980) (Forer, J.). Accordingly, defendant’s motion will be denied.
In addition, I note that the “essential thrust of the decisions permitting joinder,” Binkley slip op. at 4, presents a special problem in federal court. The argument for joinder is to allow determination of the employer’s workmen’s compensation subro-gation right to any recovery by plaintiff from third parties. This can be viewed as a declaratory judgment claim by plaintiff that his employer is not entitled to subrogation. A federal jurisdictional problem arises because employee and employer often have the same citizenship. Owen Equipment & Erection Co. v. Kroger, 437 U.S. 365, 98 S.Ct. 2396, 57 L.Ed.2d 274 (1975), raises the possibility that impleader, even if proper under state law, would destroy federal jurisdiction.